Case 3:19-cv-02494-WQH-AGS Document 1 Filed 12/30/19 PageID.1 Page 1 of 28



 1 Dave Deonarine (Bar No. 243733)
   dave.deonarine@procopio.com
 2 Pattric J. Rawlins (Bar No. 205160)
   pattric.rawlins@procopio.com
 3 Jacob K. Poorman (Bar No. 262261)
   jacob.poorman@procopio.com
 4
   PROCOPIO, CORY, HARGREAVES &
 5    SAVITCH LLP
   12544 High Bluff Drive, Suite 400
 6 San Diego, CA 92130
   Telephone: 858.720.6300
 7 Facsimile: 619.235.0398
 8 Attorneys for Plaintiff Hylete, Inc.
 9                         UNITED STATES DISTRICT COURT
10               FOR THE SOUTHERN DISTRICT OF CALIFORNIA
11
12 HYLETE, INC., a Delaware corporation,               '19CV2494 WQHAGS
                                              Case No. __________
13             Plaintiff,                     COMPLAINT FOR:
14 v.                                         (1) FRAUDULENT
                                                  PROCUREMENT OF U.S.
15 HYBRID ATHLETICS, LLC, a Connecticut           TRADEMARK
   limited liability company; and ROBERT          REGISTRATION NO.
16 ORLANDO, an individual,                        4,609,469
                                              (2) CANCELLATION OF U.S.
17             Defendants.                        TRADEMARK
                                                  REGISTRATION NO.
18                                                4,609,469;
                                              (3) VIOLATION OF LANHAM
19                                                ACT 15 U.S.C. § 1125(a);
                                              (4) VIOLATION OF
20                                                CALIFORNIA UNFAIR
                                                  COMPETITION LAW (CAL.
21                                                BUS. & PROF. CODE § 17200,
                                                  et seq.);
22                                            (5) VIOLATION OF
                                                  CONNECTICUT UNFAIR
23                                                TRADE PRACTICES ACT;
                                                  AND
24                                            (6) TORTIOUS INTERFERENCE
                                                  WITH PROSPECTIVE
25                                                ECONOMIC ADVANTAGE
26
27                                            JURY TRIAL DEMANDED
28

                                                              CASE NO. __________
Case 3:19-cv-02494-WQH-AGS Document 1 Filed 12/30/19 PageID.2 Page 2 of 28



 1            Plaintiff Hylete, Inc. (“Hylete”), for its claims against Defendants Hybrid
 2 Athletics LLC (“HA”) and Robert Orlando (“Orlando”), alleges upon knowledge
 3 with respect to its own acts, and upon information and belief as to other matters, as
 4 follows:
 5                                   NATURE OF THE CLAIM
 6            1.       This complaint seeks: (a) remedies for the fraudulent procurement of
 7 U.S. Trademark Registration No.4,609,469 (“the ‘469 Registration”) pursuant to
 8 Section 38 of the Lanham Act, 15 U.S.C. § 1120; (b) cancellation of the ‘469
 9 Registration pursuant to Section 37 of the Lanham Act, 15 U.S.C. § 1119;
10 (c) remedies for violations of the California Unfair Competition Law (California
11 Business & Professions Code § 17200, et seq.; (d) remedies for violations of the
12 Connecticut Unfair Trade Practices Act; (e) remedies for false advertising under the
13 Lanham Act; and (f) remedies for intentional interference with Hylete’s prospective
14 economic advantage.
15                                         THE PARTIES
16            2.       Hylete is a corporation organized under the laws of the State of
17 Delaware with a principal place of business at 564 Stevens Avenue, Solana Beach,
18 CA 92075.
19            3.       Upon information and belief, HA is a limited liability company having
20 its principal place of business at 76 Progress Drive, Stamford, CT 06902, and
21 operating under the Connecticut State Business Identification No. 0937588. HA
22 transacts or has transacted business in this district and throughout the United States.
23            4.       Upon information and belief, Robert Orlando resides at 8 Saddle Road,
24 Monroe, Connecticut 06468. Orlando is the sole owner and sole member of HA,
25 responsible for all aspects of HA’s business and controls 100% of the business. As
26 such, Orlando was personally involved in all of the acts described herein, directed,
27 approved, or authorized all such acts, and was the principal driving force behind all
28 such acts alleged herein. Orlando personally, and through the exercise of control of
                                                  2
     DOCS 124847-000003/3886962.11                                     CASE NO. __________
Case 3:19-cv-02494-WQH-AGS Document 1 Filed 12/30/19 PageID.3 Page 3 of 28



 1 HA, transacts or has transacted business in this district and throughout the United
 2 States.
 3                                   JURISDICTION AND VENUE
 4            5.       This action arises under the Lanham Act, 15 U.S.C. § 1051, et seq. and
 5 state statutory and common law, including the California Unfair Competition Law
 6 (“UCL”) and Connecticut Unfair Trade Practices Act (“CUTPA”). This Court has
 7 jurisdiction over the subject matter of this action under Section 39 of the Lanham
 8 Act, 15 U.S.C. § 1121, and 28 U.S.C. §§ 1331 and 1338. This court also has
 9 jurisdiction under 15 U.S.C. § 1367 because the UCL, CUTPA, and state common
10 law claims are substantially related to the claims under federal law and arise from the
11 same body of operative facts and ongoing dispute between Plaintiff and Defendants.
12            6.       This court also has original jurisdiction under 28 U.S.C. § 1332, in that
13 it is a civil action between citizens of different states in which the matter in
14 controversy exceeds, exclusive of costs and interest, seventy-five thousand dollars.
15            7.       This Court has personal jurisdiction over HA and Orlando because HA
16 and Orlando have conducted substantial business in the state of California in
17 connection with these claims.
18            8.       This Court also has personal jurisdiction over HA and Orlando because
19 they have engaged in intentional conduct expressly aimed at California knowing that
20 Hylete is located in California, has actual or potential customers in California, and is
21 likely to suffer harm in California as a result.
22            9.       Venue is proper in this judicial District pursuant to 28 U.S.C. § 1391(b)
23 because a substantial part of the events or omissions giving rise to the claim occurred
24 in this District.
25                                   FACTUAL BACKGROUND
26 Hylete and the Hylete Marks
27            10.      Hylete is a performance apparel company specializing in sales of
28 apparel, footwear, gear, and accessories for individuals who are involved in active or
                                                    3
     DOCS 124847-000003/3886962.11                                        CASE NO. __________
Case 3:19-cv-02494-WQH-AGS Document 1 Filed 12/30/19 PageID.4 Page 4 of 28



 1 “fitness” lifestyles.             Hylete manufactures and sells premium products that can
 2 withstand different strenuous activities. Under its HYLETE brand, and its registered
 3 trademarks including U.S. Registration No.4318646; U.S. Registration No. 5542764;
 4 and U.S. Registration No. 4582589, as well as other marks which Hylete owns and
 5 uses (the “Hylete Marks”), Hylete promotes, advertises, offers for sale and sells
 6 products to its consumers in the United States, including consumers who participate
 7 in functional fitness, cross-training and CrossFit.
 8            11.      Hylete was formed in or around March 2012. At that time, Hylete’s
 9 principal Ron Wilson independently created the Hylete logo, Serial Number
10 85837045 (the “Logo Mark”), and the HYLETE word mark, Registration Number
11 4318646 (the “Word Mark”). For the Word Mark, Mr. Wilson independently created
12 a fanciful, wholly fictitious word. For the Logo Mark, Mr. Wilson sought to create a
13 simple, aggressive, clean-looking logo that could stand alone without the Hylete
14 name, and convey to consumers the infinite depth of capacity that elite, cross-
15 training athletes possess. Mr. Wilson created a series of drawings that used two
16 circles as a starting point, and conveyed the look and feel of the infinity symbol.
17 After narrowing the series of drawings down to eight (8) versions of the Logo Mark,
18 Mr. Wilson sought the opinion of others and eventually narrowed it down to a single
19 version.
20            12.      Hylete adopted the Word Mark and Logo Mark in good faith and did
21 not steal or copy them from HA or any other entity. Indeed, before adopting the
22 Word Mark and Logo Mark, Mr. Wilson conducted online searches and searches of
23 the USPTO trademark database to make sure no other entities were using any marks
24 that could be confusingly similar to the Logo Mark or Word Mark. At the time Mr.
25 Wilson created the Hylete Marks, he was not aware of any of HA’s purported
26 trademarks and was not even aware of HA.
27            13.      On March 22, 2012, Hylete filed its application to register its HYLETE
28 mark (U.S. Trademark Application Serial No. 85576904) in International Class 25
                                                      4
     DOCS 124847-000003/3886962.11                                       CASE NO. __________
Case 3:19-cv-02494-WQH-AGS Document 1 Filed 12/30/19 PageID.5 Page 5 of 28



 1 for the following goods: “Athletic apparel, namely, shirts, pants, jackets, footwear,
 2 hats and caps [, athletic uniforms ].” The Examining Attorney searched Trademark
 3 Office records and found no registered or pending mark that was confusingly similar
 4 to the HYLETE mark. The mark was published for Opposition on August 14, 2012.
 5            14.      HA did not oppose Hylete’s application to register the HYLETE mark.
 6 The application was granted and issued as U.S. Trademark Registration No. 4318646
 7 on April 9, 2013.
 8            15.      On January 30, 2013, Hylete filed its application to register its   mark
 9 in International Class 25 for use on the following goods and services: “Athletic
10 apparel, namely, shirts, pants, shorts, jackets, footwear, hats and caps.” On October
11 16, 2013, HA filed a Notice of Opposition to Hylete’s application.
12            16.      Hylete has expended significant time and resources in building a
13 successful brand with an excellent reputation and goodwill in the industry.
14            17.      As a result of Hylete’s efforts, Hylete and its products have become
15 known in the industry for, among other things, high quality performance apparel and
16 excellent customer service.
17 HA’s and Orlando’s Unlawful Interference with Hylete’s Business
18            18.      After Hylete was formed in or around March 2012, Hylete reached out
19 to numerous microinfluencers to help build awareness for Hylete’s brand. One such
20 microinfluencer was Orlando. In or around April 2012, Hylete sent Orlando mockups
21 of the Hylete Logo Mark and Hylete Word Mark and asked Orlando if he would be
22 interested in a co-promotion arrangement. Orlando declined Hylete’s offer and
23 accused Hylete of copying Orlando’s and HA’s marks.
24            19.      Hylete refuted Orlando’s accusations and specifically explained to
25 Orlando why the Hylete Marks were not confusingly similar to Orlando’s or HA’s
26 marks, and that Hylete did not steal any marks from HA or Orlando. For years after
27 this exchange, neither Orlando nor HA disputed Hylete’s representations.
28            20.      When Orlando and HA declined Hylete’s offer in or around April 2012,

                                                     5
     DOCS 124847-000003/3886962.11                                          CASE NO. __________
Case 3:19-cv-02494-WQH-AGS Document 1 Filed 12/30/19 PageID.6 Page 6 of 28



 1 Orlando’s popularity in the CrossFit community was rapidly declining. In fact, Mr.
 2 Orlando’s popularity in the CrossFit community was already declining prior to that
 3 time due, in part, to his disqualification from the 2011 CrossFit games. From 2011
 4 to the present, Orlando and HA have only been able to maintain a relatively small
 5 social media following and Orlando’s and HA’s gyms have been struggling.
 6            21.      Subsequent to Orlando and HA declining Hylete’s offer in or around
 7 April 2012, Hylete started to become very successful. Upon realizing that he had
 8 missed out on a lucrative co-promotion opportunity with Hylete in 2012, Orlando
 9 became angry. While Hylete gained in popularity, Orlando’s personal popularity in
10 the CrossFit community was in steady decline. So, Orlando and HA embarked on a
11 plan to destroy and/or disrupt Hylete’s business and maliciously disparage Hylete to
12 drive it from the marketplace. Orlando indicated he wanted to “crush those idiots,”
13 “kick[] the shit out of Hylete,” and was “happy” to see Hylete suffer. Orlando also
14 indicated that he wanted to “bury” Hylete and wanted to prevent Hylete from making
15 “a single sale in the [CrossFit Community].”
16            22.      Orlando and HA unlawfully interfered with Hylete’s business by
17 publishing false and misleading statements about Hylete and Hylete’s products,
18 making false statements to Hylete’s customers and potential customers, interfering
19 with Hylete’s business relationships and Hylete’s fundraising efforts, and
20 fraudulently obtaining trademark registrations (including a registration for a mark
21 Orlando admitted he copied from another entity and a mark that he admitted is
22 descriptive and generic).
23            23.      For example, beginning in or around 2013 and continuing to the present
24 time, HA and Orlando have told (and directed HA’s employees to tell) Hylete’s
25 customers and Hylete’s potential customers that Hylete stole and/or copied HA’s
26 trademarks, to boycott Hylete and to not buy Hylete’s products.
27            24.      During a CrossFit event in 2013, HA and Orlando told CrossFit that
28 Hylete stole and/or copied HA’s trademarks and told CrossFit to ban Hylete from all
                                                   6
     DOCS 124847-000003/3886962.11                                      CASE NO. __________
Case 3:19-cv-02494-WQH-AGS Document 1 Filed 12/30/19 PageID.7 Page 7 of 28



 1 CrossFit events. CrossFit subsequently banned Hylete from all CrossFit events.
 2 Orlando indicated that he was happy to see Hylete suffer as a result of Hylete being
 3 banned from CrossFit events and that it “felt good.”
 4            25.      HA and Orlando have alleged that CrossFit is and was at all relevant
 5 times HA’s and Orlando’s attorneys.
 6            26.      In 2013, HA and Orlando coordinated with CrossFit to oppose Hylete’s
 7 application to register Hylete’s Logo Mark based on HA’s fraudulent “H” logo
 8 trademark application.
 9            27.      Beginning in or around 2013 and continuing for several years thereafter,
10 HA and Orlando posted statements on social media stating that Hylete stole and/or
11 copied HA’s trademarks, and directing readers to boycott Hylete and to not buy
12 Hylete’s products.
13            28.      Beginning in or around 2013 and continuing until at least 2018, HA and
14 Orlando told (and directed HA’s employees to tell) Hylete’s customers in
15 Connecticut that Hylete stole and/or copied HA’s trademarks, to boycott Hylete and
16 to not buy Hylete’s products.
17            29.      In 2015, HA and Orlando coordinated with CrossFit to interfere with
18 Hylete’s fundraising efforts by falsely telling a potential Hylete investor that Hylete
19 engaged in “flagrant theft” of HA’s trademarks. The potential investor did not
20 ultimately invest in Hylete. On information and belief, Orlando and CrossFit made
21 similar statements to other potential investors in Hylete.
22            30.      HA’s and Orlando’s statements that Hylete stole and/or copied HA’s
23 trademarks were false, misleading and injurious. First, contrary to the natural and
24 plain meaning of the statements that HA had protectable rights in the purported HA
25 trademarks, and that Hylete stole or copied those purported HA trademarks, HA in
26 fact had no valid protectable trademark rights in the purported HA trademarks.
27            31.      For example, Orlando, HA’s corporate designee, conceded in a recent
28 deposition that he copied the “Hybrid” mark from someone else, that the purported
                                                    7
     DOCS 124847-000003/3886962.11                                       CASE NO. __________
Case 3:19-cv-02494-WQH-AGS Document 1 Filed 12/30/19 PageID.8 Page 8 of 28



 1 HYBRID ATHLETICS mark merely described HA’s services, that the purported
 2 HYBRID ATHLETICS mark is generic for HA’s services, and that numerous third
 3 parties have used and are using the identical marks or similar marks and, that for
 4 over ten years, HA failed to police any such third party uses.
 5            32.      Accordingly, Hylete could not have stolen or engaged in “flagrant theft”
 6 of HA’s intellectual property rights in HA’s purported HYBRID ATHLETICS mark.
 7 Even if Hylete’s mark was identical to HYBRID ATHLETICS – which it is not –
 8 HA simply had no protectable rights that could have been stolen, contrary to the
 9 plain message of the statements by HA and Orlando that Hylete stole and/or copied
10 HA’s trademarks.
11            33.      Second, even if HA had any protectable rights in the purported HA
12 trademarks, the statement that Hylete stole and/or copied HA’s trademarks is false.
13 Hylete’s principal Ron Wilson independently created the Hylete Word Mark and
14 Hylete Logo Mark in good faith and did not steal or copy them from HA or any other
15 entity. Indeed, before adopting the Hylete Word Mark and Hylete Logo Mark, Mr.
16 Wilson conducted online searches and searches of the USPTO trademark database to
17 make sure no other entities were using any marks that could be confusingly similar
18 to the Hylete Logo Mark or Hylete Word Mark. At the time Mr. Wilson created the
19 Hylete Marks in March 2012, he was not aware of any of HA’s purported trademarks
20 and was not even aware of HA.
21            34.      The obvious and natural implication of these false and misleading
22 statements was that Hylete lacked integrity because it improperly stole and infringed
23 upon intellectual property rights belonging to HA.
24            35.      HA and Orlando not only made false, misleading and injurious
25 statements, but also intentionally tailored their conduct so that it would specifically
26 damage Hylete’s business and reputation.
27            36.      HA and Orlando chose to make the false, misleading and injurious
28 statements to Hylete’s actual customers, Hylete’s potential customers, Hylete’s
                                                    8
     DOCS 124847-000003/3886962.11                                       CASE NO. __________
Case 3:19-cv-02494-WQH-AGS Document 1 Filed 12/30/19 PageID.9 Page 9 of 28



 1 actual and potential customers in the CrossFit community, on social media, including
 2 Facebook, and to Hylete’s potential investors.
 3            37.      HA and Orlando did so in order to ensure that their false and injurious
 4 allegations about Hylete were seen by Hylete’s competitors, current business
 5 partners, potential future business partners, potential investors, as well as by
 6 customers and potential customers.
 7            38.      HA’s and Orlando’s false, misleading and injurious statements were
 8 effective at damaging Hylete’s reputation with consumers and causing consumers
 9 and the public to believe that Hylete lacked integrity. As detailed above, as a result
10 of HA’s and Orlando’s false, misleading and defamatory statements, Hylete was
11 banned from CrossFit events and potential investors declined to invest in Hylete.
12 Hylete also suffered lost sales and damage to its valuable goodwill.
13            39.      Although HA and Orlando knew about Hylete’s use of the Hylete Word
14 Mark and Logo Mark since at least as early as 2012, HA waited until 2017 to initiate
15 a trademark infringement action against Hylete, Case No. 3:17-CV-01767-VAB in
16 United States District Court for the District of Connecticut (the “Connecticut
17 Action”).
18 HA’s Fraudulent Trademark Applications and Invalid Registrations
19            40.      HA’s and Orlando’s strategic plan to harm Hylete is further evidenced
20 by the timing of HA’s and Orlando’s trademark applications. HA and Orlando only
21 applied to register HA’s marks after Hylete applied to register the Hylete Word Mark
22 and Logo Mark. And, in doing so, HA and Orlando committed fraud on the USPTO,
23 as detailed below.
24 HA and Orlando Knew that Its “H” logo Mark Was Not Registerable Based on
25 an Earlier, Rejected Application - U.S. Trademark Application Serial No.
26 85095039 in International Class 41
27            41.      On July 28, 2010, Orlando filed a trademark application Serial No.
28 85095039 (“Rejected Application”) for a mark that is essentially identical to, but due
                                                   9
     DOCS 124847-000003/3886962.11                                       CASE NO. __________
Case 3:19-cv-02494-WQH-AGS Document 1 Filed 12/30/19 PageID.10 Page 10 of 28



 1 to claiming color, slightly more narrow than, the mark reflected in U.S. Trademark
 2 Registration No. 4480850 and the much-later issued                     ’469        Registration.
 3 Orlando filed this application for the mark in International Class 41 for use on the
 4 following goods and services: “Shirts, athletic equipment, athletic training, and
 5 [athletic] programming.”
 6            42.      In the Rejected Application, Robert Orlando, dba Hybrid Athletics LLC
 7 is identified as the Applicant/Owner and the entity designation for the
 8 Applicant/Owner is identified as a Connecticut limited liability company.
 9            43.      In the Rejected Application, Orlando claimed to have first used the
10 mark generally on August 1, 2008 and first used the mark in commerce on March 30,
11 2010. As evidence of use of the applied-for mark, Orlando submitted a specimen to
12 the USPTO of its purported use of the mark.
13            44.      On November 6, 2010, the USPTO issued an Office Action rejecting
14 Orlando’s application because it found: (1) the applied-for mark was likely to be
15 confused with the                      mark in U.S. Registration No. 3656042 (“Blocking
16 Registration”); (2) the applied-for mark, as used on the specimen provided, was
17 merely a decorative or ornamental feature of the goods, and (3) the drawing of the
18 mark differed from and was not substantially an exact representation of the mark on
19 the specimen demonstrating the purported use of the mark, among other reasons.
20            45.      The           mark in the Blocking Registration had a filing date of January
21 1, 2008 and a first use in commerce date of April 15, 2009 and a registration date of
22 July 14, 2009.
23            46.      The November 6, 2010 USPTO Office Action notified Orlando and
24 Hybrid Athletics LLC of an inconsistency in the identified Applicant/Owner and the
25 identified entity type. Specifically, the Office Action stated that the name of an
26 individual person appears in the section of the application intended for the owner’s
27 name but the entity type is set forth as a limited liability company. The Office
28 Action also notified Orlando and Hybrid Athletics LLC that if the identified
                                                        10
     DOCS 124847-000003/3886962.11                                           CASE NO. __________
Case 3:19-cv-02494-WQH-AGS Document 1 Filed 12/30/19 PageID.11 Page 11 of 28



 1 applicant was not the owner, the application was void as filed because only the
 2 owner of a mark may apply to register the mark.
 3            47.      On April 27, 2011, Orlando responded to the USPTO Office Action. In
 4 the Response to Office Action, Orlando did not dispute that Orlando’s applied-for
 5 mark was likely to be confused with the                mark in the Blocking Registration.
 6 Instead, Orlando submitted an additional specimen and an amended drawing of the
 7 mark, which materially altered the applied-for mark by adding the words “Hybrid
 8 Athletics”. On information and belief, the words “Hybrid Athletics” were added to
 9 the amended drawing of the mark in an attempt to differentiate its applied-for mark
10 with the mark in the Blocking Registration.
11            48.      On May 16, 2011, the USPTO issued another Office Action maintaining
12 its denial of Orlando’s application for among other reasons: (1) likelihood of
13 confusion with the Blocking Registration; (2) the evidence of usage submitted was
14 for ornamental usage and did not constitute use of the mark as a trademark; (3) the
15 drawing of the mark as amended was not accepted as it was substantively different
16 from and materially altered the mark in the initial application; (4) the applicant did
17 not provide a specimen of actual use of the mark but rather only submitted a picture
18 of rendering of the applied-for mark as a specimen, among other reasons. Without
19 any further action from Orlando, the USPTO issued its Notice of Abandonment of
20 the application on December 19, 2011.
21            49.      Orlando did not continue prosecuting the Rejected Application after the
22 Notice of Abandonment.
23            50.      After abandoning the Rejected Application, Orlando did not seek to
24 register its           mark anywhere until well after Hylete had begun achieving success in
25 its apparel business.
26
27
28
                                                   11
     DOCS 124847-000003/3886962.11                                       CASE NO. __________
Case 3:19-cv-02494-WQH-AGS Document 1 Filed 12/30/19 PageID.12 Page 12 of 28



 1 HA Applies for and Eventually Obtains U.S. Trademark Registration No.
 2 4480850 for the                   Service Mark in International Class 41
 3            51.      On July 2, 2013 – a few months after Hylete’s successful registration of
 4 its Word Mark as U.S. Trademark Registration No. 4318646, and more than six
 5 months after Hylete filed its application to register its Logo Mark in International
 6 Class 25, Orlando filed a trademark application (Serial No. 86000809) for the
 7 service mark in International Class 41 for use with the following services:
 8 “Conducting fitness classes; Health club services, namely, providing instruction and
 9 equipment in the field of physical exercise; Personal fitness training services and
10 consultancy; Physical fitness instruction.”
11            52.      In     the    trademark   application,   Orlando   is    identified   as   the
12 Applicant/Owner and the entity designation for the Applicant/Owner is identified as
13 an individual.
14            53.      In the trademark application, an attorney is identified as the
15 Correspondent to receive official communications about the application from the
16 USPTO.
17            54.      In the trademark application and the subsequently issued registration,
18 Orlando claimed to have first used the mark generally on August 1, 2008 and first
19 used the mark in commerce on August 1, 2008.
20            55.      However, at the time of the application on July 2, 2013 and for the
21 entire period since the alleged first use on August 1, 2008, Orlando was not the
22 owner of the mark. The mark was owned by HA, which was formed in May 2008.
23 By identifying an applicant who was not the proper owner of the mark, the
24 application was void ab initio.
25            56.      In an attempt to correct the fatal error of identifying an applicant who
26 was not the proper owner of the mark, on October 15, 2013, less than four (4)
27 months after filing the application and one (1) day prior to filing a notice of
28 opposition to Hylete’s Logo Mark application, Orlando improperly executed and
                                                      12
     DOCS 124847-000003/3886962.11                                             CASE NO. __________
Case 3:19-cv-02494-WQH-AGS Document 1 Filed 12/30/19 PageID.13 Page 13 of 28



 1 recorded a Trademarks Assignment purporting to assign the trademark application to
 2 HA when HA was already the owner of the mark.
 3            57.      Despite the fatal error of identifying an applicant who was not the
 4 proper owner of the mark and improperly attempting to assign the application to HA
 5 when HA was already the owner of the mark, the application registered (Reg. No.
 6 4480850) on February 11, 2014.
 7 HA Fraudulently Applies for and Eventually Obtains U.S. Trademark
 8 Registration No. 4,722,185 for HYBRID ATHLETICS in International Class 41
 9            58.      On July 2, 2013, Orlando filed a trademark application (Serial No.
10 86000800) for the mark HYBRID ATHLETICS in International Class 41 for use on
11 the following goods and services: “Conducting fitness classes; Health club services,
12 namely, providing instruction and equipment in the field of physical exercise;
13 Personal fitness training services and consultancy; Physical fitness instruction.”
14            59.      In     the    trademark   application,   Orlando   is    identified   as   the
15 Applicant/Owner and the entity designation for the Applicant/Owner is identified as
16 an individual.
17            60.      In the trademark application, an attorney is identified as the
18 Correspondent to receive official communications about the application from the
19 USPTO.
20            61.      In the trademark application and the subsequently issued registration,
21 Orlando claimed to have first used the mark generally on August 1, 2008 and first
22 used the mark in commerce on August 1, 2008.
23            62.      However, at the time of the application on July 2, 2013 and for the
24 entire period since the alleged first use on August 1, 2008, Orlando was not the
25 owner of the mark. The mark was owned by HA, which was formed in May 2008.
26 By identifying an applicant who was not the proper owner of the mark, the
27 application was void ab initio.
28            63.      In an attempt to correct the fatal error of identifying an applicant who

                                                      13
     DOCS 124847-000003/3886962.11                                             CASE NO. __________
Case 3:19-cv-02494-WQH-AGS Document 1 Filed 12/30/19 PageID.14 Page 14 of 28



 1 was not the proper owner of the mark, on October 15, 2013, less than four (4)
 2 months after filing the application and one (1) day prior to filing a notice of
 3 opposition to Hylete’s Logo Mark application, Orlando improperly executed and
 4 recorded a Trademarks Assignment purporting to assign the trademark application to
 5 HA when HA was already the owner of the mark.
 6            64.      On October 25, 2013, the USPTO issued an Office Action rejecting the
 7 application for the HYBRID ATHLETICS service mark for being merely descriptive
 8 of the services offered. Assignee HA responded to the Office Action on April 24,
 9 2014 explaining that it had used the mark since August 2008 and that the mark had
10 therefore acquired distinctiveness.
11            65.      On May 9, 2014, the USPTO again issued an Office Action rejecting
12 Assignee HA’s claims that the HYBRID ATHLETICS mark had acquired
13 distinctiveness.
14            66.      On November 10, 2014, Assignee HA responded to the second Office
15 Action and submitted evidence that purportedly showed that the HYBRID
16 ATHLETICS mark was used in commerce and had acquired distinctiveness as a
17 result of Assignee HA’s “substantially exclusive and continuous” use in promoting
18 its CrossFit gym, and for its CrossFit Strongman Trainer courses over the preceding
19 five years.
20            67.      Throughout the application process, Orlando (individually and on HA’s
21 behalf) made false representations of material fact in a deliberate attempt to mislead
22 the USPTO. In his July 2, 2013 application, Orlando declared that “no other person,
23 firm, corporation, or association has the right to use the [HYBRID ATHLETICS]
24 mark in commerce, either in the identical form thereof or in such near resemblance
25 thereto as to be likely, when used on or in connection with the goods/services of such
26 other person, to cause confusion, or to cause mistake, or to deceive…”. In his
27 November 10, 2014 declaration, Orlando declared that HYBRID ATHLETICS “is
28 recognized in the trade and by consumers as [Assignee HA’s] trademark, and as
                                                  14
     DOCS 124847-000003/3886962.11                                     CASE NO. __________
Case 3:19-cv-02494-WQH-AGS Document 1 Filed 12/30/19 PageID.15 Page 15 of 28



 1 exclusively indicating [Assignee HA’s] products and services.” These were each
 2 false representations of fact and Orlando knew that the representations were false at
 3 least because Orlando has admitted that he copied the “Hybrid” mark from another
 4 entity and Orlando was aware of other entities using the identical or similar marks, at
 5 least based on the prior filed applications the USPTO notified him of (including
 6 HYBRID KICKBOXING, now Reg. No. 4442736, with a first use date in commerce
 7 of January 1, 2000). Moreover, Orlando testified that he believes that HYLETE is
 8 confusingly similar to HYBRID ATHLETICS, and Orlando was aware of Hylete’s
 9 substantial use of the HYLETE mark since 2012. Orlando’s misrepresentations were
10 not an error or inadvertence; rather, they were a deliberate attempt to mislead the
11 USPTO. The misrepresentations were also material at least because the USPTO
12 would not have allowed the application if the applicant could not prove acquired
13 distinctiveness through substantially exclusive use.
14            68.      After the additional declaration and representations, and in reliance on
15 the authenticity of the statements made therein, the USPTO finally allowed the
16 application to register (Reg. No. 4722185) on April 21, 2015.
17
18 HA Fraudulently Applies for and Obtains the ’469 Registration for the
19 Mark in International Class 25
20            69.      On February 21, 2014, more than a year after Hylete’s application to
21 register its Logo Mark and several months after HA filed its Notice of Opposition to
22 Hylete’s application to register Hylete’s Logo Mark, and about 10 days after its
23 application to register the           mark in International Class 41 was granted, HA filed
24 trademark application (Serial No. 86199948) for the             mark in International Class
25 25 for use on the following goods and services: “Bottoms; Headwear; Tops.”
26            70.      In the trademark application, HA is identified as the Applicant/Owner
27 and the entity designation for the Applicant/Owner is identified as a Connecticut
28 limited liability company.
                                                   15
     DOCS 124847-000003/3886962.11                                       CASE NO. __________
Case 3:19-cv-02494-WQH-AGS Document 1 Filed 12/30/19 PageID.16 Page 16 of 28



 1            71.      In the trademark application, an attorney is identified as the
 2 Correspondent to receive official communications about the application from the
 3 USPTO.
 4            72.      In the trademark application and the subsequently issued registration,
 5 HA claimed to have first used the             mark generally as of December 31, 2008 and
 6 to have first used the             mark in commerce as of December 31, 2008. In the
 7 application, HA also claimed that on the filing date, the mark was “now in such use
 8 in commerce.”
 9            73.      To support its application for registration, HA also provided specimens
10 of shorts co-branded with JACO which included the                    as allegedly used in
11 commerce; images of hats on which the                mark was affixed, and an image of a
12 jacket on which the               mark was affixed. HA also included a black and white
13 drawing of the mark it sought to register.
14            74.      HA knew that the          mark was not in use in commerce as of
15 December 31, 2008. Indeed, in the July 28, 2010 Rejected Application, Orlando
16 declared that the mark was first used in commerce on March 30, 2010 – not
17 December 31, 2008. The only reason HA and/or HA’s attorney would conceal the
18 previously identified March 30, 2010 first use date and instead choose a much earlier
19 December 31, 2008 date is in an attempt to avoid the Blocking Registration No.
20 3656042               , which had a date of first use in commerce of April 15, 2009. HA
21 and/or HA’s attorney knew that Blocking Registration No. 3656042                would be a
22 problem, either from a registration, opposition or cancellation standpoint, because
23 the USPTO had previously rejected the Rejected Application filed by Orlando dba
24 Hybrid Athletics LLC as Trademark Application Serial No. 85095039 for a nearly
25 identical mark because it was found to be confusingly similar to Blocking
26 Registration No. 3656042             .
27            75.      Notably, in the Connecticut Action, HA has not been able to provide
28 any documentation to support its contention that it first used the              mark with

                                                   16
     DOCS 124847-000003/3886962.11                                       CASE NO. __________
Case 3:19-cv-02494-WQH-AGS Document 1 Filed 12/30/19 PageID.17 Page 17 of 28



 1 bottoms, headwear or tops prior to December 31, 2008. In fact, HA has admitted
 2 that, about a year or two ago, it intentionally deleted electronic documents dated
 3 prior to 2011, and has also stated that bottoms were sold “after December 31, 2008.”
 4            76.      HA and/or HA’s attorney also tried to conceal Blocking Registration
 5 No. 3656042                 by making false statements to the USPTO. In HA’s February 21,
 6 2014 application, Orlando declared, on HA’s behalf, that “no other person, firm,
 7 corporation, or association has the right to use the mark in commerce, either in the
 8 identical form thereof or in such near resemblance thereto as to be likely, when used
 9 on or in connection with the goods/services of such other person, to cause confusion,
10 or to cause mistake, or to deceive…”. This was a false representation of fact and
11 Orlando knew that the representation was false at least because Orlando was
12 informed by the USPTO, in relation to his Rejected Application filed on July 28,
13 2010, that the               mark was likely to be confused with Blocking Registration No.
14 3656042              , particularly when used on the same goods (i.e. athletic apparel). The
15 USPTO specifically informed Orlando, in an office action dated November 16, 2010,
16 that the           mark and Blocking Registration No. 3656042         “are highly similar in
17 appearance and create highly similar commercial impressions.” HA did not argue
18 against the likelihood of confusion refusal, and instead attempted to amend the
19 drawing of its mark to differentiate it from Blocking Registration No. 3656042
20 by adding HYBRID ATHLETICS. HA’s misrepresentations were not an error or
21 inadvertence; rather, they were a deliberate attempt to mislead the USPTO. The
22 misrepresentations were also material at least because the USPTO had previously
23 rejected the Rejected Application filed by Orlando dba Hybrid Athletics LLC as
24 Trademark Application Serial No. 85095039 for a nearly identical mark because it
25 was found to be confusingly similar to Blocking Registration No. 3656042              .
26            77.      On information and belief, in reliance on the statements and
27 representations of HA and/or HA’s attorney the USPTO allowed HA’s application to
28 register the            mark (the ’469 Registration) on September 23, 2014.

                                                    17
     DOCS 124847-000003/3886962.11                                       CASE NO. __________
Case 3:19-cv-02494-WQH-AGS Document 1 Filed 12/30/19 PageID.18 Page 18 of 28



 1            78.      On October 23, 2017, HA filed the Connecticut Action against Hylete
 2 alleging, among other things, infringement of U.S. Trademark Registration No.
 3 4,480,850, the ’469 Registration, and U.S. Trademark Registration No. 4,722,185,
 4 based on Hylete’s marketing and sales of apparel bearing the Hylete Marks.
 5            79.      There is an actual, substantial and continuing justiciable controversy
 6 between Hylete and HA as to HA’s right to bring and maintain a suit for
 7 infringement of U.S. Trademark Registration No. 4,480,850, the ’469 Registration,
 8 and U.S. Trademark Registration No. 4,722,185, and as to the validity of those
 9 trademark registrations.
10                                             COUNT 1
11        (Fraudulent Procurement of U.S. Trademark Registration No. 4,609,469)
12                                            [Against HA]
13            80.      Hylete repeats and incorporates by reference the allegations in the
14 preceding paragraphs as though set forth fully herein.
15            81.      HA falsely declared and/or omitted material facts when it stated in
16 Trademark Application Serial No. 86199948 that the mark in the ’469 Registration
17 had been used on bottoms, headwear, and/or tops by December 31, 2008.
18            82.      At the time of filing the subject trademark application, HA, through its
19 sole member Orlando, knew that HA had not used the mark in the ’469 Registration
20 on bottoms, headwear, and tops by December 31, 2008.
21            83.      HA and/or HA’s attorney also tried to conceal Blocking Registration
22 No. 3656042                  by making false statements to the USPTO. HA’s misstatements
23 and/or omissions of fact were intentional and deliberate and were calculated to
24 mislead the PTO into issuing a registration to HA.
25            84.      HA’s misrepresentations and/or omissions of fact to the USPTO were
26 material to the USPTO’s decision to issue the ’469 Registration.
27            85.      At the time of filing the subject trademark application, HA knew that
28 citing any date of “first use in commerce” later than April 15, 2009 would result in
                                                   18
     DOCS 124847-000003/3886962.11                                       CASE NO. __________
Case 3:19-cv-02494-WQH-AGS Document 1 Filed 12/30/19 PageID.19 Page 19 of 28



 1 the USPTO rejecting the trademark application based on at least the Blocking
 2 Registration No. 3656042 which had a date of first use of April 15, 2009. This is
 3 what the PTO had previously done when Orlando had first applied to register the
 4 identical mark (in color) in the Rejected Application Serial No. 85095039.
 5            86.      Hylete is informed and believes, and on that basis alleges that but for
 6 the misrepresentations and/or omissions of fact about the December 31, 2008 date of
 7 first use, the USPTO would not have issued the ’469 Registration, based at least on
 8 the existence of the Blocking Registration which had a date of first use in commerce
 9 of April 15, 2009.
10            87.      By reason of the foregoing, HA improperly and fraudulently procured
11 the ’469 Registration.
12            88.      The persistence of the fraudulently obtained ’469 Registration on the
13 Principal Register has harmed and continues to harm Hylete. For example, as a
14 direct and proximate result of HA’s fraudulent registration, and in an effort to
15 counteract the effects of the mark’s registration, Hylete has lost revenue from
16 cessation of its use of its own mark on its products. Hylete has also incurred
17 increased costs of restructuring its business operations, development of new marks,
18 and marketing expenses, among other damages. In an effort to counteract the effects
19 of the mark’s registration, Hylete has also expended significant employee time and
20 has thereby missed out on the benefits it would have gained if such employees had
21 devoted their time and efforts to developing Hylete’s business in other respects.
22            89.      As a direct and proximate result of the persistence of the ’469
23 Registration on the Principal Register, Hylete has been and continues to be damaged
24 as exemplarily noted above, and pursuant to 15 U.S. C. § 1120, is entitled to recover
25 such damages in an amount to be proven at trial.
26
27
28
                                                   19
     DOCS 124847-000003/3886962.11                                       CASE NO. __________
Case 3:19-cv-02494-WQH-AGS Document 1 Filed 12/30/19 PageID.20 Page 20 of 28



 1                                             COUNT 2
 2           (Cancellation of U.S. Trademark Registration No. 4,609,469 – Fraud)
 3                                            [Against HA]
 4            90.      Hylete repeats and incorporates by reference the allegations in the
 5 preceding paragraphs as though set forth fully herein.
 6            91.      HA falsely declared and/or omitted material facts when it stated in
 7 Trademark Application Serial No. 86199948 that the mark in the ’469 Registration
 8 had been used on bottoms, headwear, and/or tops by December 31 2008.
 9            92.      At the time of filing the subject trademark application, HA, through its
10 sole member Orlando, knew that HA had not used the mark in the ’469 Registration
11 on bottoms, headwear, and tops by December 31, 2008.
12            93.      HA and/or HA’s attorney also tried to conceal Blocking Registration
13 No. 3656042                  by making false statements to the USPTO. HA’s misstatements
14 and/or omissions of fact were intentional and deliberate and were calculated to
15 mislead the PTO into issuing a registration to HA.
16            94.      HA’s misrepresentations and/or omissions of fact to the USPTO were
17 material to the USPTO’s decision to issue the ’469 Registration.
18            95.      At the time of filing the subject trademark application, HA knew that
19 citing any date of “first use in commerce” later than April 15, 2009 would result in
20 the USPTO rejecting the trademark application based on at least Blocking
21 Registration No. 3656042 which had a date of first use of April 15, 2009. This is
22 what the PTO had previously done when Orlando had first applied to register the
23 identical mark (in color) in the Rejected Application Serial No. 85095039.
24            96.      Hylete is informed and believes, and on that basis alleges, that but for
25 the misrepresentations and/or omissions of fact about the December 31, 2008 date of
26 first use, the USPTO would not have issued the ’469 Registration, based at least on
27 the existence of the ’042 Registration which had a date of first use in commerce of
28 April 15, 2009.
                                                   20
     DOCS 124847-000003/3886962.11                                       CASE NO. __________
Case 3:19-cv-02494-WQH-AGS Document 1 Filed 12/30/19 PageID.21 Page 21 of 28



 1            97.      By reason of the foregoing, HA improperly and fraudulently obtained
 2 the ’469 Registration, which should be cancelled.
 3
 4                                           COUNT 3
 5              (Violation of Lanham Act 15 U.S.C. § 1125(a) - False Advertising)
 6                                   [Against HA and Orlando]
 7            98.      Hylete repeats and incorporates by reference the allegations in the
 8 preceding paragraphs as though set forth fully herein.
 9            99.      HA and Orlando have made false and misleading statements of fact
10 regarding Hylete and Hylete’s products in interstate commerce and in this District.
11            100. These statements actually deceive, or have a tendency to deceive, a
12 substantial segment of Hylete’s customers or potential customers by causing them to
13 believe that Hylete stole HA’s purported trademarks and applied them to Hylete’s
14 products.
15            101. This deception is material because it injured Hylete’s reputation with its
16 customers by causing them to believe that Hylete engaged in illegal and improper
17 conduct, and was thus likely to influence its potential customers’ purchasing
18 decisions. By attacking Hylete’s integrity, HA and Orlando impugned the reputation
19 of Hylete and its products.
20            102. HA’s and Orlando’s false and misleading advertising statements and
21 omissions injured Hylete by damaging its business reputation among consumers and
22 harming its commercial interests in sales.
23            103. The acts of HA and Orlando complained of herein with respect to HA’s
24 and Orlando’s intentionally and knowingly false, misleading, injurious statements,
25 were untrue and constituted false advertising in violation of Section 43 et seq., of the
26 Lanham Act, and, as a result, consumers and Hylete have been harmed.
27            104. Pursuant to 15 U.S.C. § 1117(a), Hylete is entitled to recover all of
28 HA’s and Orlando’s profits as well as the costs of this action and pre-judgment
                                                 21
     DOCS 124847-000003/3886962.11                                     CASE NO. __________
Case 3:19-cv-02494-WQH-AGS Document 1 Filed 12/30/19 PageID.22 Page 22 of 28



 1 interest. HA’s and Orlando’s conduct was undertaken willfully and with the intention
 2 of causing confusion, mistake or deception, which makes this an exceptional case
 3 and entitles Hylete to recover additional damages and attorneys’ fees under 15
 4 U.S.C. § 1117(a).
 5            105. Hylete will suffer and is suffering irreparable harm from HA’s and
 6 Orlando’s unlawful conduct insofar as Hylete’s invaluable goodwill is being eroded
 7 by such continuing unlawful conduct. Hylete has no adequate remedy at law to
 8 compensate it for the loss of business reputation, customers, market position, and
 9 goodwill flowing from HA’s and Orlando’s unlawful conduct. Hylete is informed
10 and believes that unless enjoined by the Court, HA and Orlando will continue their
11 unlawful conduct.
12                                         COUNT 4
13                (Violation of California Unfair Competition Law, Business and
14          Professions Code § 17200, et seq. - Unfair Methods of Competition and
15        Unfair/Deceptive/Unlawful Acts or Practices) [Against HA and Orlando]
16            106. Hylete repeats and incorporates by reference the allegations in the
17 preceding paragraphs as though set forth fully herein.
18            107. HA and Orlando have engaged in unlawful, unfair and/or fraudulent
19 business acts or practices and unfair, deceptive, untrue or misleading advertising in
20 the conduct of trade or commerce. HA and Orlando unlawfully interfered with
21 Hylete’s business by publishing false and misleading statements about Hylete and
22 Hylete’s products, making false statements to Hylete’s customers and potential
23 customers, interfering with Hylete’s business relationships and Hylete’s fundraising
24 efforts, fraudulently obtaining trademark registrations, and using those fraudulently-
25 obtained trademark registrations and other invalid trademarks to further support the
26 baseless assertions against Hylete.
27            108. HA and Orlando made false and misleading statements about Hylete
28 and Hylete’s products in such manner as to imply business dishonesty and
                                               22
     DOCS 124847-000003/3886962.11                                 CASE NO. __________
Case 3:19-cv-02494-WQH-AGS Document 1 Filed 12/30/19 PageID.23 Page 23 of 28



 1 substandard product performance, including untrue statements that Hylete stole
 2 and/or copied HA’s purported trademarks and applied them to Hylete’s products and
 3 that Hylete engaged in unethical business practices.
 4            109. HA and Orlando coordinated with CrossFit to interfere with Hylete’s
 5 fundraising efforts by falsely telling a potential investor in Hylete that Hylete
 6 engaged in “flagrant theft” of HA’s trademarks.
 7            110. HA and Orlando and HA’s employees/coaches intentionally, falsely and
 8 maliciously made disparaging comments about Hylete and Hylete’s products.
 9            111. Hylete has expended time and resources in an effort to obtain an
10 excellent reputation and goodwill in the industry.
11            112. At all relevant times, HA’s and Orlando’s conduct was intentional and
12 in wanton violation of Hylete’s rights, or was done with reckless disregard for those
13 rights.
14            113. The foregoing constitutes unlawful, unfair or fraudulent business acts or
15 practices and unfair, deceptive, untrue or misleading advertising in the conduct of
16 trade or commerce in violation of the California Unfair Competition Law (“UCL”)
17 (Cal. Bus. & Prof. Code §§ 17200 et seq.).
18            114. HA’s and Orlando’s unlawful, unfair, fraudulent, deceptive, and
19 misleading acts or practices offend public policy as has been established by the
20 Lanham Act (15 U.S.C. §§ 1051 et seq.), the common law, and/or is otherwise
21 within at least the penumbra of common-law, statutory, or other established concept
22 of unfairness.
23            115. HA’s and Orlando’s acts are immoral, unethical, oppressive, and/or
24 unscrupulous.
25            116. As a result of HA’s and Orlando’s unfair and deceptive conduct and
26 practices, Hylete has suffered and will continue to suffer ascertainable loss and
27 money damages.
28            117. Hylete will suffer and is suffering irreparable harm from HA’s and

                                                23
     DOCS 124847-000003/3886962.11                                    CASE NO. __________
Case 3:19-cv-02494-WQH-AGS Document 1 Filed 12/30/19 PageID.24 Page 24 of 28



 1 Orlando’s unlawful conduct insofar as Hylete’s invaluable goodwill is being eroded
 2 by such continuing unlawful conduct. Hylete has no adequate remedy at law to
 3 compensate it for the loss of business reputation, customers, market position, and
 4 goodwill flowing from HA’s and Orlando’s unlawful conduct. Hylete is informed
 5 and believes that unless enjoined by the Court, HA and Orlando will continue their
 6 unlawful conduct.
 7                                        COUNT 5
 8       (Violation of Connecticut Unfair Trade Practices Act - Unfair Methods Of
 9 Competition and Unfair/Deceptive Acts or Practices) [Against HA and Orlando]
10            118. Hylete repeats and incorporates by reference the allegations in the
11 preceding paragraphs as though set forth fully herein.
12            119. HA and Orlando have engaged in unfair methods of competition and
13 unfair acts or deceptive acts or practices in the conduct of trade or commerce. HA
14 and Orlando unlawfully interfered with Hylete’s business by publishing false and
15 misleading statements about Hylete and Hylete’s products, making false statements
16 to Hylete’s customers and potential customers, interfering with Hylete’s business
17 relationships and Hylete’s fundraising efforts, fraudulently obtaining trademark
18 registrations, and using those fraudulently-obtained trademark registrations to further
19 support the baseless assertions against Hylete.
20            120. HA and Orlando made false and misleading statements about Hylete
21 and Hylete’s products in such manner as to imply business dishonesty and
22 substandard product performance, including untrue statements that Hylete stole
23 and/or copied HA’s purported trademarks and applied them to Hylete’s products and
24 that Hylete engaged in unethical business practices.
25            121. HA and Orlando coordinated with CrossFit to interfere with Hylete’s
26 fundraising efforts by falsely telling a potential investor in Hylete that Hylete
27 engaged in “flagrant theft” of HA’s trademarks.
28            122. HA and Orlando and HA’s employees/coaches intentionally, falsely and

                                              24
     DOCS 124847-000003/3886962.11                                  CASE NO. __________
Case 3:19-cv-02494-WQH-AGS Document 1 Filed 12/30/19 PageID.25 Page 25 of 28



 1 maliciously made disparaging comments about Hylete and Hylete’s products.
 2            123. Hylete has expended time and resources in an effort to obtain an
 3 excellent reputation and goodwill in the industry.
 4            124. At all relevant times, HA’s and Orlando’s conduct was intentional and
 5 in wanton violation of Hylete’s rights, or was done with reckless disregard for those
 6 rights.
 7            125. The foregoing constitutes unfair methods of competition and unfair acts
 8 or deceptive acts or practices in the conduct of trade or commerce in violation of the
 9 Connecticut Unfair Trade Practices Act (“CUTPA”) (Conn. Gen. Stat. §§ 42-110(a)
10 et seq.).
11            126. HA’s and Orlando’s unfair and deceptive acts or practices offend public
12 policy as has been established by the Lanham Act (15 U.S.C. §§ 1051 et seq.), the
13 common law, and/or is otherwise within at least the penumbra of common-law,
14 statutory, or other established concept of unfairness.
15            127. HA’s and Orlando’s acts are immoral, unethical, oppressive, and/or
16 unscrupulous.
17            128. As a result of HA’s and Orlando’s unfair and deceptive conduct and
18 practices, Hylete has suffered and will continue to suffer ascertainable loss and
19 money damages.
20            129. Hylete will suffer and is suffering irreparable harm from HA’s and
21 Orlando’s unlawful conduct insofar as Hylete’s invaluable goodwill is being eroded
22 by such continuing unlawful conduct. Hylete has no adequate remedy at law to
23 compensate it for the loss of business reputation, customers, market position, and
24 goodwill flowing from HA’s and Orlando’s unlawful conduct. Hylete is informed
25 and believes that unless enjoined by the Court, HA and Orlando will continue their
26 unlawful conduct.
27 / / /
28 / / /
                                               25
     DOCS 124847-000003/3886962.11                                   CASE NO. __________
Case 3:19-cv-02494-WQH-AGS Document 1 Filed 12/30/19 PageID.26 Page 26 of 28



 1                                          COUNT 6
 2                (Tortious Interference with Prospective Economic Advantage)
 3                                   [Against HA and Orlando]
 4            130. Hylete repeats and incorporates by reference the allegations in the
 5 preceding paragraphs as though set forth fully herein.
 6            131. Hylete maintains or has maintained economic relationships with both
 7 existing and potential customers and investors that are likely to result in future
 8 economic benefit to Hylete.
 9            132. HA and Orlando know about Hylete’s relationships with its existing and
10 potential customers and investors.
11            133. HA and Orlando have made and published injurious and disparaging
12 statements about Hylete and Hylete’s products in such manner as to imply business
13 dishonesty and substandard product performance, including untrue statements that
14 Hylete stole and/or copied HA’s purported trademarks and applied them to Hylete’s
15 products and that Hylete engaged in unethical business practices.
16            134. HA and Orlando made these false and misleading statements to Hylete’s
17 actual customers, Hylete’s potential customers, Hylete’s actual and potential
18 customers in the CrossFit community, on social media, including Facebook, and to
19 Hylete’s potential investors, knowing that the statements were misleading and
20 deceptive, for the improper purpose of disparaging Hylete and Hylete’s products and
21 interfering with Hylete’s business relationship with these parties by encouraging
22 them to discontinue their business with Hylete.
23            135. These statements were publically and intentionally made, and
24 knowingly false and made in an effort to gain unfair advantage in the marketplace.
25            136. As a direct and proximate cause of such statements Hylete and its
26 products have suffered actual and/or special damages, including the value of
27 Hylete’s reputation, lost business opportunities and investors, and/or economic loss.
28            137. Hylete will suffer and is suffering irreparable harm from HA’s and

                                                26
     DOCS 124847-000003/3886962.11                                  CASE NO. __________
Case 3:19-cv-02494-WQH-AGS Document 1 Filed 12/30/19 PageID.27 Page 27 of 28



 1 Orlando’s unlawful conduct insofar as Hylete’s invaluable goodwill is being eroded
 2 by such continuing unlawful conduct. Hylete has no adequate remedy at law to
 3 compensate it for the loss of business reputation, customers, market position, and
 4 goodwill flowing from HA’s and Orlando’s unlawful conduct. Hylete is informed
 5 and believes that unless enjoined by the Court, HA and Orlando will continue their
 6 unlawful conduct.
 7                                   HYLETE’S PRAYER FOR RELIEF
 8            WHEREFORE, Hylete prays that the Court: (1) issue an Order cancelling
 9 United States Trademark Registration No. 4609469, and award Hylete its damages
10 sustained as a result of this fraudulent registration; (2) declare that HA’s and
11 Orlando’s acts and practices as set forth herein constitute unfair competition in
12 violation of § 43(a) of the Lanham Act, and award Hylete damages resulting
13 therefrom, including but not necessarily limited to compensatory damages, lost
14 profits, and/or a disgorgement of HA’s and Orlando’s profits as permitted by law;
15 (3) declare that HA’s and Orlando’s acts and practices as set forth herein are in
16 violation of the California Unfair Competition Law (“UCL”), and award Hylete
17 damages resulting therefrom, including but not necessarily limited to compensatory
18 damages, lost profits, and/or a disgorgement of HA’s and Orlando’s profits as
19 permitted by law; (4) declare that HA’s and Orlando’s acts and practices as set forth
20 herein are in violation of the Connecticut Unfair Trade Practices Act (“CUTPA”),
21 and award Hylete damages resulting therefrom, including but not necessarily limited
22 to compensatory damages, lost profits, and/or a disgorgement of HA’s and Orlando’s
23 profits as permitted by law; (5) award Hylete any and all damages that they are
24 entitled to by law by virtue of HA’s and Orlando’s acts as complained of herein;
25 (6) order HA and Orlando to account to Hylete for any and all profits, gains,
26 advantages, and unjust enrichment derived by HA or Orlando and all damages
27 sustained by Hylete by reason of HA’s and Orlando’s acts complained of herein;
28 (7) declare that HA’s and Orlando’s acts as complained of herein were deliberate and
                                                 27
     DOCS 124847-000003/3886962.11                                 CASE NO. __________
Case 3:19-cv-02494-WQH-AGS Document 1 Filed 12/30/19 PageID.28 Page 28 of 28



 1 willful, and that this be deemed an exceptional case pursuant to 15 U.S.C. § 1117
 2 and/or CUTPA, and further ordering that Hylete shall be entitled to treble damages;
 3 (8) order an award of punitive and exemplary damages against HA and Orlando by
 4 reason of their willful wrongful acts and their deliberate conduct described herein;
 5 (9) award Hylete its costs and attorney’s fees as permitted by law; (10) permanently
 6 enjoin and restrain Orlando and HA, and their officers, agents, servants, employees,
 7 attorneys, and all those persons in active concert or participation with, through or
 8 under any of them from further false, misleading and/or disparaging statements
 9 regarding Hylete or Hylete’s products; and (11) award such other and further relief
10 as the Court deems appropriate.
11
12                                   DEMAND FOR JURY TRIAL
13            Pursuant to Fed. R. Civ. P. 38(b), Hylete hereby demands a trial by jury of all
14 issues so triable in this action.
15
16 DATED: December 30, 2019                     PROCOPIO, CORY, HARGREAVES &
                                                  SAVITCH LLP
17
18
                                                By: /s/ Dave Deonarine
19                                                  Dave Deonarine (Bar No. 243733)
                                                    Pattric J. Rawlins (Bar No. 205160)
20                                                  Jacob K. Poorman (Bar No.
                                                    262261)
21
                                                      Attorneys for Plaintiff Hylete, Inc.
22
23
24
25
26
27
28
                                                 28
     DOCS 124847-000003/3886962.11                                       CASE NO. __________
